COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN RE: RUDOLPH AUTOMOTIVE, LLC                 §                No. 08-18-00149-CV
  D/B/A RUDOLPH MAZDA AND
  RUDOLPH CHEVROLET, LLC,                        §         AN ORIGINAL PROCEEDING

                        Relators.                §                 IN MANDAMUS

                                                 §

                                             §
                                           ORDER

        The Court GRANTS the Relators’ motion to reschedule the October 8, 2019 submission

and oral argument setting. The above styled and numbered cause will be rescheduled at a later

date.

        IT IS SO ORDERED this 30th day of August, 2019.

                                                     PER CURIAM

Before Rodriguez, J., Palafox, J. and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment